DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner Note - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are directed towards statutory subject matter under 35 U.S.C. 101 because the written disclosure specifies that the computer system and computer program product comprise a computer readable medium is directed towards a “tangible device” and is “not to be construed as transitory signals per se”. As a result, the broadest reasonable interpretation of the claims are directed to non-statutory subject matter and encompass statutory subject matter to one of ordinary skill in the art at the time of filing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guyon et al. (US PGPub US 2012/0008838 A1, hereby referred to as “Guyon”).

Consider Claims 1, 9 and 16. 
Guyon teaches: 
1. A computer-implemented method for selecting representative scores, comprising: / 9. A computer program product for selecting representative scores, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising program instructions to: / 16. A computer system for selecting representative scores, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising program instruction to: (Guyon: abstract, [0028]-[0034], [0030] In another aspect of the invention, a system is provided for analyzing image data received from a remote user for screening for skin cancer, the system comprising: a server in communication with a distributed network for receiving a digital image data set from the remote user, the remote user also in communication with the distributed network; a processor for executing a learning machine, wherein the learning machine is trained using image data sets having known outcomes for skin cancer, the processor further operable for: receiving the digital image data set from the remote user; pre-processing the digital image data set to extract features including contour, dimension and color features; inputting the extracted features into the trained learning machine to produce an output comprising a recognized pattern within the digital image data set; post-processing the output to generate a skin cancer risk score corresponding to the recognized pattern; and transmitting the skin cancer risk score to the server; wherein the server is further operable for transmitting the alphanumerical skin cancer risk score to the remote user across the distributed network. [0120], Figure 4)
1. receiving first scores generated by a plurality of object part classifiers classifying a first part of an object; / 9. receive first scores generated by a plurality of object part classifiers classifying a first part of an object; / 16. receive first scores generated by a plurality of object part classifiers classifying a first part of an object; (Guyon: [0150]-[0153], Figure 13, [ 0154] As shown, one or more first-level, or base, classifiers 1302A and 1302B may be trained and tested to process a first type of input data 1304A, for example, mammography data, pertaining to a sample of medical patients. One or more of these classifiers may comprise a distinct kernel. Another one or more additional first-level classifiers 1302C and 1302D may be trained and tested to process a second type of data 1304B, for example, genomic data, for the same or a different sample of medical patients. Again one or more of the additional classifiers may comprise a distinct kernel. The output from each of the base classifiers may be compared with each other (i.e., output Al (1306A) compared with output A2 (1306B); output Bl (1306C) compared with output B2 (1306D) in order to determine optimal outputs (1308A and 1308B).)
1. receiving second scores generated by the plurality of object part classifiers classifying a second part of the object; / 9. receive second scores generated by the plurality of object part classifiers classifying a second part of the object; / 16. receive second scores generated by the plurality of object part classifiers classifying a second part of the object; (Guyon: [0154]Then, the optimal outputs from the two types of base classifiers 1308A and 1308B may be combined to form a new multi-dimensional input data set 1310, which in this example relates to combined mammography and genomic data. The new data set may then be processed by one or more appropriately trained and tested second-level, or stacking, classifiers 1312A and 1312B. The resulting outputs 1314A and 1314B from the second-level classifiers 1312A and 1312B may be compared to determine an optimal output 1316. The optimal output 1316 may identify causal relationships between the mammography and genomic data points. As should be apparent to those of ordinary skill in the art, the contemplated hierarchy of learning machines may have applications in any field or industry in which analysis of data by a learning machine is desired. [0155] The hierarchical processing of multiple data sets using multiple classifiers may be used as a method for preprocessing or post-processing data that is to be input to or output from still other learning machines.) 
1. determining a first aggregation of the first scores; determining a second aggregation of the second scores; / 9. determine a first aggregation of the first scores; determine a second aggregation of the second scores; / 16. determine a first aggregation of the first scores; determine a second aggregation of the second scores;  (Guyon: [0060] An image analysis
server that is programmed to execute pre-processing algorithms for extracting relevant features and a classifier that has been trained to distinguish between melanoma and other conditions is used to process the input image (step 108) to assign the suspected cancer to one of a small number of risk categories ranging from low to high, or to provide a probability
which is considered a "risk score". Figure 15, [0195] The manually pre-processed image is segmented in step 622 after which the border and geometric parameters are extracted in step 630. These values are separated into A (asymmetry) and B (border) groups and input into their respective feature classifiers, Classifier A ( 632) and Classifier B ( 634). Using the borders detected in the segmentation step, the color features are extracted from the original (manually pre-processed) image in step 624 and input into Classifier C (626).)
1. selecting the representative scores from the first scores and the second scores based on a comparison between the first aggregation and the second aggregation; / 9. select the representative scores from the first scores and the second scores based on a comparison between the first aggregation and the second aggregation; / 16. select the representative scores from the first scores and the second scores based on a comparison between the first aggregation and the second aggregation; (Guyon: [0198] P(cancer)=l /(l+exp-(ax+b)), where xis the diameter, a= l and b=6.5, based on the literature findings. FIG. 16 illustrates the exemplary sigmoid function. [0199] The results of each of Classifiers A, B, C and D will be input into ensemble classifier 640 to generate an overall result based on analysis of the image. This result will preferably be converted into a probability or percentage to provide the user with a risk score.)
1. and determining a classifier result based on the representative scores. / 9. and determine a classifier result based on the representative scores. / 16. and determine a classifier result based on the representative scores. (Guyon: [0200] The survey answers will be extracted from the user survey response in the feature extraction process step 612 and input into a trained classifier (Classifier E (616)), which, as in the other classifiers, may be a support vector machine (SVM), random forest (RF), or other learning machine as is known in the art. The survey features S1 through S16 in the example shown in Table 5 are all binary.)

Consider Claims 2 and 10. 
Guyon teaches: 
2. The method of claim 1, wherein the first part and the second part comprise images captured using a technique selected from the group consisting of digital mammography, magnetic resonance imaging, computed tomography, and digital breast tomosynthesis. / 10. The computer program product of claim 9, wherein the first part and the second part comprise images captured using a technique selected from the group consisting of digital mammography, magnetic resonance imaging, computed tomography, and digital breast tomosynthesis. (Guyon: [0154] As shown, one or more first-level, or base, classifiers 1302A and 1302B may be trained and tested to process a first type of input data 1304A, for example, mammography data, pertaining to a sample of medical patients  [0155] The hierarchical processing of multiple data sets using multiple classifiers may be used as a method for preprocessing or post-processing data that is to be input to or output from still other learning machines.)

Consider Claims 3, 11 and 17. 
Guyon teaches: 
3. The method of claim 1, wherein the first aggregation comprises a sum of the first scores, the second aggregation comprises a sum of the second scores, and selecting the representative scores comprises selecting a larger aggregation selected from the group consisting of: the first aggregation and the second aggregation. / 11. The computer program product of claim 9, wherein the first aggregation comprises a sum of the first scores, the second aggregation comprises a sum of the second scores, and the program instructions to select the representative scores comprise selecting a larger aggregation selected from the group consisting of: the first aggregation and the second aggregation. / 17. The computer system of claim 16, wherein the first aggregation comprises a sum of the first scores, the second aggregation comprises a sum of the second scores, and the program instructions to select the representative scores comprise selecting a larger aggregation selected from the group consisting of: the first aggregation and the second aggregation. (Guyon: [0198] P(cancer)=l /(l+exp-(ax+b)), where xis the diameter, a= l and b=6.5, based on the literature findings. FIG. 16 illustrates the exemplary sigmoid function. [0199] The results of each of Classifiers A, B, C and D will be input into ensemble classifier 640 to generate an overall result based on analysis of the image. This result will preferably be converted into a probability or percentage to provide the user with a risk score. [0200] The survey answers will be extracted from the user survey response in the feature extraction process step 612 and input into a trained classifier (Classifier E (616)), which, as in the other classifiers, may be a support vector machine (SVM), random forest (RF), or other learning machine as is known in the art. The survey features S1 through S16 in the example shown in Table 5 are all binary.)

Consider Claims 4, 12 and 18. 
Guyon teaches: 
4. The method of claim 1, wherein the first aggregation comprises a percentage of the object part classifiers for which the first score is higher than the second score, and the second aggregation comprises a percentage of the object part classifiers for which the second score is higher than the first score. / 12. The computer program product of claim 9, wherein the first aggregation comprises a percentage of the object part classifiers for which the first score is higher than the second score, and the second aggregation comprises a percentage of the object part classifiers for which the second score is higher than the first score. / 18. The computer system of claim 16, wherein the first aggregation comprises a percentage of the object part classifiers for which the first score is higher than the second score, and the second aggregation comprises a percentage of the object part classifiers for which the second score is higher than the first score. (Guyon: [0198] P(cancer)=l /(l+exp-(ax+b)), where xis the diameter, a= l and b=6.5, based on the literature findings. FIG. 16 illustrates the exemplary sigmoid function. [0199] The results of each of Classifiers A, B, C and D will be input into ensemble classifier 640 to generate an overall result based on analysis of the image. This result will preferably be converted into a probability or percentage to provide the user with a risk score. [0200] The survey answers will be extracted from the user survey response in the feature extraction process step 612 and input into a trained classifier (Classifier E (616)), which, as in the other classifiers, may be a support vector machine (SVM), random forest (RF), or other learning machine as is known in the art. The survey features S1 through S16 in the example shown in Table 5 are all binary.)

Consider Claims 5, 13 and 19. 
Guyon teaches: 
5. The method of claim 4, wherein selecting the representative scores comprises: selecting a larger aggregation from the group consisting of the first aggregation and the second aggregation when the larger aggregation is larger by at least a significance gap; and selecting a smaller aggregation from the group consisting of the first aggregation and the second aggregation when the larger aggregation is larger by less than the significance gap. / 13. The computer program product of claim 9, wherein the program instructions to select the representative scores comprise instructions to: select a larger aggregation from the group consisting of the first aggregation and the second aggregation when the larger aggregation is larger by at least a significance gap; and select a smaller aggregation from the group consisting of the first aggregation and the second aggregation when the larger aggregation is larger by less than the significance gap. / 19. The computer system of claim 16, wherein the program instructions to select the representative scores comprise instructions to: select a larger aggregation from the group consisting of the first aggregation and the second aggregation when the larger aggregation is larger by at least a significance gap; and select a smaller aggregation from the group consisting of the first aggregation and the second aggregation when the larger aggregation is larger by less than the significance gap. (Guyon: [0131] In biomedical image segmentation, most techniques can be categorized into three classes: (1) characteristic feature thresholding or clustering, (2) edge detection, and (3) region extraction tasks such as measurements and registration. In the exemplary embodiment, edge detection is used to identify the outer contours of the suspected lesion, as shown in FIG. 7. [0242] The thresholds Θ1 and Θ2 were set using the validation data to obtain a reasonable compromise between false positive and false negative: 81 =-0.1 and 81=0.5. [0243] For the mole size, data from the literature indicate that moles under 83=2 mm are usually considered very low risk. Moles of size over 5 to 8 mm are usually considered high risk. The size threshold varies according to the references. For purpose of this test, a threshold of 84=6.5 was chosen. The threshold of 6.5 corresponds roughly to the optimum balanced error rate. The threshold of 6.5 corresponds roughly to the optimum balanced error rate. Under that threshold, the risks were combined as follows to obtain the overall ABCDE risk:)

Consider Claims 6 and 14. 
Guyon teaches: 
6. The method of claim 1, wherein the first aggregation comprises a median of the first scores, the second aggregation comprises a median of the second scores, and selecting the representative scores comprises selecting a highest median from the group consisting of the first aggregation and the second aggregation.
14. The computer program product of claim 9, wherein the first aggregation comprises a median of the first scores, the second aggregation comprises a median of the second scores, and selecting the representative scores comprises selecting a highest median from the group consisting of the first aggregation and the second aggregation. (Guyon: [0133], [0144] For each channel, RGB or HSY, the median value is  computed within the contour and around the contour for both the outer and innermost contours using the narrow surrounding bands illustrated in FIGS. 9a and 9b for outer and inner contours, respectively. A color feature in a given channel, except for hue, is defined as the relative difference between the inner and outer values: Color _feat=2 · ( outer_ value-inner_ value)/( outer_value+inner_ value).
Hue (H)~sin 2ot(inner_ value). [0145] The above computations produce twelve color features: [0146] color_R, color_G, color_B, color_H, color_S, color_Y, and [0147] color_island_R, color_island_G, color_island_B, fcolor_island_H, color_island_S, and color_island_ V.
[0148] In step 310, each of the features is standardized by subtracting the mean of all values of that feature and dividing the result by the standard deviation prior to loading into a
feature matrix for classification. [0149] The classifiers used in step 218 for analysis of the user-provided image and data are pre-trained, i.e., trained and tested, using one or more image datasets having known outcomes. The feature matrix shown in FIG. 10 represents a training dataset)

Consider Claims 7, 15 and 20. 
Guyon teaches: 
7. The method of claim 1, comprising averaging the representative scores; and comparing the average of the representative scores to a threshold to determine the classifier result. / 8. The method of claim 1, comprising comparing each of the representative scores to a threshold to determine the classifier result. / 15. The computer program product of claim 9, wherein the program instructions comprise instructions to: average the representative scores; and compare the average of the representative scores to a threshold to determine the classifier result. / 20. The system of claim 16, wherein the program instructions comprise instructions to: average the representative scores; and compare the average of the representative scores to a threshold to determine the classifier result. (Guyon: [0141] Referring again to FIG. 6, within the feature extraction block 216, step 306 includes using the outer contour to extract geometrical features by first identifying the center of gravity, or centroid, of the image and determining the average radius. (See FIG. 8a.) Next, the difference in distance from the center or gravity to opposite points on the contour is determined. The coefficient of variance of the radius ("radius_cv") is determined by calculating the standard deviation of the distance of a contour point to the center of gravity minus radius, divided by the mean radius. The mean radius (radius_mean) may be determined from the image if the user took the photograph with some form of dimensional reference, such as a ruler or a coin with known dimensions, or the value may also be obtained from the user-entered responses to the survey questions if they have provided the dimensions of the suspected melanoma. Alternatively, the diameter may be calculated using autofocus information contained within the EXIF meta data, if available. The radius aspect is the ratio of the minimum radius to the maximum radius. Asymmetry is measured using the distances between opposite points on the contour and the center of gravity ( dl and d2 in FIG. Sb). The average square difference between dl and d2 is computed for all contour points, then the square root is taken and divided by the mean radius to normalize.)


Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    135
    1211
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

July 16, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662